[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff Stonington Water Pollution Control Authority (known as WPCA) has sued the owner of property on Liberty Street (Route 2), one George Hatzikostas; the plumber (Zanella) who helped connect the town sewer pipe to the house of Mr. Hatzikostas; and Insero  Sons, Inc. the contractor which had excavated the ground for the connection.
The WPCA complains that the pipe in the town line became separated for the length of approximately 25 inches, causing a backup of the sewer system. (The defendants Zanella Plumbing  Heating, Inc., and Hatzikostas ultimately settled.)
The plastic pipe became separated for a distance of approximately 25 inches — and the trial revolved around the question of how this happened. The defendant Insero concedes that his backhoe broke several pieces off of the end of the plastic pipe. The plaintiff claims that the defendant Insero caused the separation by the backhoe. However, the evidence shows no bruising of the pipe at the juncture, and furthermore, no one at the trial had ever seen such a separation before. Also, an interference with the pipe by a backhoe would have broken the plastic pipe into many pieces.
There are many suppositions as to how the separation occurred in the pipe. The plaintiff's claim is one of several logical conclusions. However, the proof on the true cause is too conjectural.
Wherefore, judgment may enter for the defendant.
Douglass B. Wright, J. State Trial Referee CT Page 9094